Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 03/08/2021 has been entered.   Claims 1, 3-8, 10-15 and 17-20 are pending.   Newly amended features, where relevant, necessitate new ground(s) of rejections.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-6, 8, 10-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Si Chen, Rui Shi, Zhuanyu Ren, Jiaqi Yan, Yani Shi and Jinyu Zhang, “A Blockchain-based Supply Chain Quality Management Framework”, The 14th IEEE International Conference on e-Business Engineering (ICEBE), Nov 2017, pages 172-176, hereinafter Chen) in view of Kohlhepp (US 2017/0307387) and further in view of McGarel et al. (US 2010/0082157 hereinafter McGarel).
Regarding claim 1, Chen discloses a method, comprising: 
receiving sensory data (page 173, Figure 1, section II, paragraphs 1-2, i.e. various sensors are used to gather and provide quality information, assets information and transaction information to the Data Layer) of a mixing process in which a mixture of materials are combined via a mixing machine; 
determining, via logic of a smart contract of a blockchain, whether the sensory data [[mixture of materials]] complies with a quality standard based on the received sensory data (page 173, section II, paragraphs 3-4, “…smart contracts are used to execute quality control and improve the efficiency of supply chain…”, page 174, section III, Figure 2, paragraph 3, “…if the smart contracts detect that some products are not able to fulfill the standards requested by the manufacturers, these products would be rejected and the payment will be returned back to the manufacturers automatically…”); 
creating a blockchain transaction comprising a record of the determination of whether the sensory data [[mixture of materials]] complies with the quality standard (page 173, Figure 1, paragraph 3, “…in blockchain, there are four kinds of data: quality data, logistics data, assets data and transaction data…”, page 174, Figure 2, section III, 
committing the blockchain transaction to the blockchain (page 174, Figure 2, section III, paragraph 1, “…quality data in production processes and inspection processes would be uploaded to and stored in blockchain…”).
Chen does not explicitly disclose executing a consensus among blockchain peers of the blockchain, wherein the blockchain peers confirm, via the executed consensus, the received sensory data and whether the sensory data [[mixture of materials]] complies with the quality standard, and said sensory data is of a mixing process in which a mixture of materials are combined via a mixing machine.
However, Kohlhepp discloses executing a consensus among blockchain peers of the blockchain, wherein the blockchain peers confirm, via the executed consensus, the received sensory data and the determination as to whether the sensory data complies with the quality standard (¶ [0093-0096], claims 4 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Kohlhepp’s teaching of Consensus Contract and Feedback Model into Chen in order to enable real-time quality control feedback among peers that participate in the manufacturing chain (Kohlhepp, ¶ [0094]-[0095]).
McGarel discloses controlling a material blending process for blending a plurality of raw material feeds using model predictive control in order to produce a blended product conforming to one or more quality standards based on the data values collected by one or more sensors in the blending system (FIG. 1, ¶ [0020]-[0021]).

Regarding claim 3, Chen in view of Kohlhepp and McGarel discloses the method of claim 1, further comprising: determining whether a ratio of materials within the mixture of materials is in compliance with the predefined ratios of a quality standard of a civil project (McGarel, ¶ [0005], [0008]).
Regarding claim 4, Chen in view of Kohlhepp and McGarel discloses the method of claim 1, further comprising: in response to determining that the mixture of materials is not in compliance with the quality standard, creating a notification and transmitting the notification to a registered entity (Chen, page 174, Figure 2, section III, paragraph 1).
Regarding claim 5, Chen in view of Kohlhepp and McGarel discloses the method of claim 4, wherein an instruction to create the notification is stored in the logic of the smart contract (Chen, page 174, Figure 2, section III, paragraph 1).
Regarding claim 6, Chen in view of Kohlhepp and McGarel discloses the method of claim 1, wherein the sensory data comprises a weight of the materials, a mixture composition of the materials, a duration of mixing the materials, and a liquid density of the materials (McGarel, ¶ [0022]-[0025]).


a receiver configured to receive sensory data (page 173, Figure 1, section II, paragraphs 1-2, i.e. a Data Layer configured to receive quality information, assets information and transaction information gathered by various sensors) of a mixing process in which a mixture of materials are combined via a mixing machine; 
a processor (FIG. 4-5) configured to 
determine, via logic of a smart contract of a blockchain, whether the sensory data [[mixture of materials]] complies with a quality standard based on the received sensory data (page 173, section II, paragraphs 3-4, “…smart contracts are used to execute quality control and improve the efficiency of supply chain…”, page 174, section III, Figure 2, paragraph 3, “…if the smart contracts detect that some products are not able to fulfill the standards requested by the manufacturers, these products would be rejected and the payment will be returned back to the manufacturers automatically…”); 
create a blockchain transaction comprising a record of the determination of whether the sensory data [[mixture of materials]] complies with the quality standard (page 173, Figure 1, paragraph 3, “…in blockchain, there are four kinds of data: quality data, logistics data, assets data and transaction data…”, page 174, Figure 2, section III, paragraph 1, “…quality data in production processes and inspection processes would be uploaded to and stored in blockchain…”); and 
commit the blockchain transaction to the blockchain (page 174, Figure 2, section III, paragraph 1, “…quality data in production processes and inspection processes would be uploaded to and stored in blockchain…”).
sensory data [[mixture of materials]] complies with the quality standard, and said sensory data is of a mixing process in which a mixture of materials are combined via a mixing machine.
However, Kohlhepp discloses executing a consensus among blockchain peers of the blockchain, wherein the blockchain peers confirm, via the executed consensus, the received sensory data and the determination as to whether the sensory data complies with the quality standard (¶ [0093-0096], claims 4 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Kohlhepp’s teaching of Consensus Contract and Feedback Model into Chen in order to enable real-time quality control feedback among peers that participate in the manufacturing chain (Kohlhepp, ¶ [0094]-[0095]).
McGarel discloses controlling a material blending process for blending a plurality of raw material feeds using model predictive control in order to produce a blended product conforming to one or more quality standards based on the data values collected by one or more sensors in the blending system (FIG. 1, ¶ [0020]-[0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine Chen, Kohlhepp and McGarel in order to extend Chen’s teaching of blockchain technology to trust, decentralized governance and traceable records in supply chain management, intelligent manufacturing, etc. to McGarel’s teaching of controlling quality in manufacturing of 
Regarding claim 10, see claim 3 above for the same reasons of rejections.
Regarding claim 11, see claim 4 above for the same reasons of rejections.
Regarding claim 12, see claim 5 above for the same reasons of rejections.
Regarding claim 13, see claim 6 above for the same reasons of rejections.
Regarding claim 15, see claim 1 above for the same reasons of rejections.
Regarding claim 17, see claim 3 above for the same reasons of rejections.
Regarding claim 18, see claim 4 above for the same reasons of rejections.
Regarding claim 19, Chen in view of Kohlhepp and McGarel discloses the non-transitory computer readable storage medium of claim 18, wherein an instruction to create the notification is stored in the logic of the smart contract (Chen, page 174, Figure 2, section III, paragraph 1), and wherein the sensory data comprises a weight of the materials, a mixture composition of the materials, a duration of mixing the materials, and a liquid density of the materials (McGarel, ¶ [0022]-[0025]).
Claims 7, 14,  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kohlhepp and McGarel and further in view of Schmeling et al. (US 2018/0096175 hereinafter Schmeling).
Regarding claim 7, Chen in view of Kohlhepp and McGarel discloses the method of claim 1, further comprising: creating a report comprising the record of the determination of whether the mixture of materials complies with the quality standard (Chen, page 174, section III, paragraphs 1-4).

However, Schmeling discloses further comprising: receiving an audit query from a registered entity member of the blockchain (¶ [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Schmeling’s teaching of using blockchain to record transactions, execute smart contracts and perform other operations to increase transparency and integrity of supply chain into Chen in view of Kohlhepp and McGarel in order to track and record movement of products in the supply chain and to provide an audit trail to identify and discourage counterfeit goods (Schmeling, ¶ [0025]).
Regarding claim 14, see claim 7 above for the same reasons of rejections.
Regarding claim 20, see claim 7 above for the same reasons of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435